Citation Nr: 9935475	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and September 1995 
rating decisions of the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied service connection for bronchitis and 
found that new and material evidence had not been presented 
to reopen the veteran's claim for chronic headaches, 
respectively.  The veteran filed timely notices of 
disagreement as to these claims, and was issued statements of 
the case in December 1993 and October 1995.  His substantive 
appeals were received by the RO in January 1994 and October 
1995.  The Board notes that at the time that the veteran 
submitted his October 1995 substantive appeal, he requested a 
hearing before a Member of the Board at the local RO.  
Thereafter, the veteran and his spouse elected to attend a 
Video Conference (VC) hearing in February 1998, at which time 
they offered their contentions.

In November 1998 decision, the Board that new and material 
evidence had not been received to reopen the veteran's claim 
seeking entitlement to service connection chronic headaches, 
and remanded the claim for entitlement to chronic bronchitis 
to the RO for additional evidentiary development.  Following 
compliance, the RO confirmed and continued the denial of 
service connection for chronic bronchitis in a May 1999 
supplemental statement of the case.  

The Board again notes that, during the course of the February 
1998 VC hearing, the veteran presented testimony as to his 
previously denied claim for service connection for bilateral 
hearing loss.  Since this issue has still not been properly 
developed for appellate consideration by the Board, and is 
not inextricably intertwined with the issues on appeal, it is 
hereby referred to the RO for appropriate action.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  A nexus between the veteran's current bronchial disorder 
and his period of active duty service has not been 
demonstrated by competent medical evidence.

2.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claim for service connection for chronic bronchitis is well 
grounded.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, a claim which is plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit held that, under section 5107(a), the VA has 
a duty to assist only those claimants who have established 
well grounded (i.e., plausible) claims.

More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  In that 
decision, the Court addressed and rejected the appellant's 
newly raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and bronchiectasis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 
20, 1999) (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).

Here, the veteran's service medical records (SMRs) show that 
clinical evaluation of the respiratory system on induction 
examination in June 1943 was normal.  On September 14, 1944, 
he was seen with a 3 day history of a chest cold.  He 
complained of moderate amount of phlegm and a feeling of 
soreness in his chest.  Physical examination was negative 
except for a few scattered rales through both lung fields.  
The diagnosis was acute bronchitis.  On September 15, 1944, 
the veteran was noted to be afebrile with no complaints.  He 
was returned to duty.  The veteran's December 1945 separation 
examination report also shows an essentially normal clinical 
evaluation, except for hypertrophied, inflamed tonsils.

VA and private treatment records developed between 1954 and 
1994 show treatment on occasion for upper respiratory 
infection; however, there was no mention of the presence of 
chronic bronchitis.

The veteran and his spouse presented testimony at a 
Videoconference hearing held by the undersigned Member of the 
Board in February 1998.  In reference to the veteran's 
bronchitis, he stated that the disability began during cold 
weather conditions in the Marshall Islands.  He noted that 
the bronchitis was so severe that he had to be hospitalized 
overnight, during which time he was given medication.  
Following service, he indicated that he had been treated on 
occasion for bronchitis, most recently by his family 
physician, Dr. Jackson.

In conjunction with the Board's November 1998, the RO 
attempted to obtain 'additional' pertinent treatment records 
from the veteran's private medical providers, Drs. Holding, 
Fisher, Jackson, Knox, and Dowe as well as Baptist Medical 
Center.  In May 1999, Baptist Memorial Hospital indicated 
that it had no treatment records on file pertaining to the 
veteran and Dr. Knox indicated that the veteran's chart was 
older than 10 years and had been destroyed.  The VA request 
letter sent to Dr. Dowe was returned as undeliverable by the 
United States Postal Service; the veteran provided the RO 
with an incomplete address for this provider.  Treatment 
records obtained from Dr. Jackson show treatment of the 
veteran on occasion in 1996 and 1997.  However, these records 
do not mention the presence of chronic bronchitis and are 
replete with normal clinical findings with respect to his 
lungs.

The veteran was also afforded a VA respiratory examination in 
March 1999, at which time he complained of being short-
winded.  He explained that if he goes up a hill or lifts 
something, he experiences shortness of breath and has to take 
Duratuss twice a day.  He noted that this had been going on 
for about 10 years, and that he had not smoked since 1962; he 
had been a 28 pack per year smoker.  He stated that he had a 
lot of cough and that he keeps getting a sore throat.  The 
veteran also noted that he gets short of breath even on level 
ground at about 25 yards.  The examiner noted that the 
veteran walked from the canteen to the examining room, which 
was noted to be about 100 yards, and he became quite 
dyspneic.  On physical examination, the veteran had sinus 
tachycardia at about 120 beats per minutes but there was no 
gallop or murmurs.  His neck veins were slightly distended, 
and he had a positive hepatojugular reflux.  His lungs were 
described as grossly clear.  He had 2-3+ pitting edema from 
the tips of his toes to the knees.  His heart was clinically 
enlarged in size by percussion and auscultation.  His tonsils 
were within normal limits.  The veteran stated that he has to 
sleep on several pillows, but he denied having acute episodes 
of paroxysmal nocturnal dyspnea.  X-ray study of the chest 
revealed over-inflated lungs, which the examiner indicated to 
be as one would see with emphysema.  Pulmonary function 
studies indicated mild restrictive interstitial disease and 
mild diffusion defect.  Electrocardiogram showed sinus 
tachycardia.  The diagnoses were congestive heart failure, 
dyspnea on exertion secondary to congestive heart failure, 
chronic bronchitis and chronic sore throat.  The examiner 
further noted that the veteran's service medical records 
indicate that he only had several episodes of chronic 
tonsillitis, and that he or she could not relate this to the 
veteran's present respiratory problems.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that a well grounded claims for 
service connection for chronic bronchitis has not been 
presented.  

As a preliminary matter, the Board notes that the evidence is 
unclear as to whether or not the veteran is entitled to the 
evidentiary lightening benefits of 38 U.S.C.A. § 1154.  
Nonetheless, in view of the fact that the development of 
bronchitis is consistent with the circumstances of his 
wartime service, and the veteran was treated for the same in 
service, the Board includes a section 1154 analysis.

In the instant case, the veteran was clearly treated for 
bronchitis in service.  However, the totality of the evidence 
suggests that this in-service manifestation was acute and 
transitory in nature.  Indeed, this finding is supported by 
the fact that his service medical records show he was kept 
overnight for treatment of acute bronchitis and released to 
duty, afebrile with no complaints, the following day.  His 
discharge examination report indicated a normal clinical 
evaluation of the respiratory system.  Moreover, the first 
objective medical evidence of bronchitis is not shown until 
his March 1999 VA examination, over 50 years after service.  
In addition, there is also no competent evidence of a medical 
nexus between this disability and his period of active duty 
service.  See Caluza and Epps, supra.  The March 1999 VA 
examiner stated that the veteran's service medical records 
indicate that he only had several episodes of chronic 
tonsillitis, which the physician felt were unrelated to the 
current respiratory problems.

The Board has also considered the contentions of the veteran, 
inasmuch as he is offering his own medical opinion as to the 
etiology of his current respiratory problems.  However, the 
Board again notes that his present statements and testimony 
do not satisfy the medical nexus requirement in service 
connection cases.  See Kessel, supra.  Indeed, lay parties 
are not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education and training.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Grottveit v. Brown, 5 Vet. App 
91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for chronic 
bronchitis, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
The claim, therefore, must be denied.  Since the veteran has 
failed to present a well grounded claim for service 
connection for chronic bronchitis, VA has no duty to assist 
him in the development of facts pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for chronic bronchitis is 
denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

